Citation Nr: 0612520	
Decision Date: 05/01/06    Archive Date: 05/15/06

DOCKET NO.  03-05 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine



THE ISSUES

1.  Entitlement to an initial rating in excess or 20 percent 
for the service-connected spondylolisthesis of the lumbar 
spine with degenerative changes and radiculopathy, prior to 
August 14, 2002.  

2.  Entitlement to an increased rating in excess of 40 
percent for the service-connected spondylolisthesis of the 
lumbar spine with degenerative changes and radiculopathy, on 
August 14, 2002.  



REPRESENTATION

Appellant represented by:	Maine Veterans' Services



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1981 to 
January 1988, and from July 1988 to June 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 decision by the RO.  

The veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge in June 2004.  

In January 2005, the Board remanded the case for additional 
development of the record.  



FINDINGS OF FACT

Beginning on September 29, 2000, the service-connected 
spondylolisthesis of the lumbar spine with degenerative 
changes and radiculopathy is shown to have been manifested by 
severe intervertebral disc syndrome with recurrent attacks 
and intermittent relief; ankylosis of the thoracolumbar spine 
is not demonstrated; incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months has 
not been shown.  



CONCLUSION OF LAW

The criteria for the assignment of an initial 40 percent 
rating, but not higher, have been met for the service-
connected spondylolisthesis of the lumbar spine with 
degenerative changes and radiculopathy prior to August 14, 
2002.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.71a including Diagnostic Codes 5292 and 5295 (2002); and 
Diagnostic Codes 5237, 5239, 5243 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act (VCAA), Public Law No. 106-475, 114 
Stat. 2096 (2000), which substantially amended the provisions 
of chapter 51 of title 38 of the United States Code and, 
among other things, eliminated the requirement of a well-
grounded claim and enhanced the notice and assistance to be 
afforded to claimants in substantiating their claims.  VCAA § 
3(a), 114 Stat. 2096, 2096-97 (now codified as amended at 38 
U.S.C.A. § 5103 (West 2002)).  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim, and which portion of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103(a); 38 U.S.C.A. § 3.159(b) (2005).  

In letters dated in February 2001 and March 2005, the RO 
provided notice to the veteran of what evidence the veteran 
was responsible for obtaining and what evidence VA would 
undertake to obtain.  

In the December 2002 Statement of the Case and the September 
2005 Supplemental Statement of the Case, the RO provided the 
regulations for an increased rating, and thereby informed the 
veteran of the evidence needed to substantiate the claim.  

As such, the Board finds that the veteran has been properly 
notified of the evidence needed to substantiate his claims, 
in addition to what evidence he is responsible for obtaining.  
Charles v. Principi, 16 Vet. App. 370 (2002).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The veteran was provided a VA examination in September 2005.  
All identified records have been sought, and the Board is not 
aware of any outstanding records.  In sum, the facts relevant 
to the veteran's claims have been properly developed and 
there is no further action to be undertaken to comply with 
the provisions of VCAA and the implementing regulations.  The 
Board will proceed to decide the veteran's claim on the 
merits.  
 

Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.   

The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (2005).  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

However, in cases where the original rating assigned is 
appealed, consideration must be given to whether a higher 
rating is warranted at any point during the pendency of the 
claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  

During the pendency of the veteran's appeal, revised rating 
schedules for the disabilities of the spine became effective 
on September 23, 2002 and September 26, 2003.  See 68 Fed. 
Reg. 51454-51458 (August 27, 2003) (to be codified at 38 
C.F.R. § 4.71a, Diagnostic Codes 5235-5243).  

In light of these changes, the Board has considered whether 
an increased evaluation may be warranted under either the old 
or new version of the schedule for rating disabilities of the 
spine.  

The Board notes, however, that application of the new 
regulation can be no earlier than the effective date of that 
change.  See Rhodan v. West, 12 Vet. App. 55, 57 (1998), 
appeal dismissed, No. 99-7041 (Fed. Cir. Oct. 28, 1999) 
(unpublished opinion).  

The Board also notes that the veteran was provided notice of 
the change in regulations in the December 2002 Statement of 
the Case and the September 2005 Supplemental Statement of the 
Case.  

In this case, the veteran's back disability has been 
evaluated by the RO under 38 C.F.R. § 4.71, Diagnostic Codes 
5292, 5293, 5295, and 5243 (2002 and 2005).  

Under the old criteria for evaluating disabilities of the 
spine, Diagnostic Code 5292 provided the following ratings: a 
40 percent rating for severe limitation of motion of the 
lumbar spine; a 20 percent rating for moderate limitation of 
motion of the lumbar spine; and a 10 percent rating for 
slight limitation of motion of the lumbar spine.  38 C.F.R. § 
4.71a, Diagnostic Code 5292 (2002).  

Under the old criteria for evaluating disabilities of the 
spine, Diagnostic Code 5295 provided for the evaluation of 
lumbosacral strain.  A 10 percent rating was warranted for 
characteristic pain on motion.  A 20 percent evaluation was 
warranted for lumbosacral strain where there is muscle spasm 
on extreme forward bending and unilateral loss of lateral 
spine motion in a standing position.  

A 40 percent rating, the highest rating available, was 
warranted for severe lumbosacral strain with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2002).  

Under the criteria for Diagnostic Code 5293, in effect prior 
to September 23, 2002, intervertebral disc syndrome warrants 
a noncompensable evaluation if it is postoperative, cured.  A 
10 percent evaluation is warranted if it is mild.  A 20 
percent evaluation is warranted if it is moderate with 
recurring attacks.  

A 40 percent evaluation is authorized for intervertebral disc 
syndrome if it is severe with recurrent attacks and 
intermittent relief.  A 60 percent evaluation is warranted 
for pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  

Under the interim revised criteria of Diagnostic Code 5293, 
effective on September 23, 2002, intervertebral disc syndrome 
is evaluated (preoperatively or postoperatively) either on 
the total duration of incapacitating episodes over the past 
12 months, or by combining under 38 C.F.R. § 4.26 (combined 
rating tables) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, which ever method results in the higher 
evaluation.  

A maximum 60 percent evaluation is warranted when rating 
based on incapacitating episodes, and such is assigned when 
there are incapacitating episodes having a total duration of 
at least 6 weeks during the past 12 months.  

A 40 percent evaluation is assigned for incapacitating 
episodes having a total duration of at least 4 weeks, but 
less than 6 weeks, during the past 12 months.  

A 20 percent evaluation is assigned for incapacitating 
episodes having a total duration of at least 2 weeks, but 
less than 4 weeks, during the past 12 months, and a 10 
percent evaluation is assigned with the incapacitating 
episodes having a total duration of at least 1 week, but less 
than 2 weeks, during the past 12 months.  

Note (1) provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  

Note (2) provides that when evaluating on the basis of 
chronic manifestations, evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).  

Under the criteria effective on September 26, 2003, the 
various disabilities of the spine, such as those previously 
rated under Diagnostic Codes 5292 and 5295, are to be 
evaluated under the General Rating Formula for Diseases and 
Injuries of the Spine (outlined below).  38 C.F.R. § 4.71a, 
Diagnostic Codes 5237, 5239, 5243 (2005).  

Intervertebral disc sydrome is to be evaluated under either 
the General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (which is identical 
to the interim revised criteria of Diagnostic Code 5293, 
effective September 23, 2002, outlined above), whichever 
method results in the higher evaluation when all disabilities 
are combined under § 4.25.  38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (2005).  

Under the General Rating Formula for Diseases and Injuries of 
the Spine, effective September 26, 2003, with or without 
symptoms such as pain, stiffness or aching in the area of the 
spine affected by residuals of injury or disease, the 
following ratings will apply.  

A 20 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine greater than 30 degrees, but not 
greater than 60 degrees; the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or if 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  

A 30 percent evaluation is warranted for forward flexion of 
the cervical spine 15 degrees or less; or favorable ankylosis 
of the entire cervical spine.   A 40 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  

A 50 percent evaluation is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine, and a 100 
percent evaluation is warranted for unfavorable ankylosis of 
the entire spine.  

There are several notes set out after the diagnostic 
criteria, to include the following.  Note (1) provides that 
associated objective neurologic abnormalities are to be rated 
separately under an appropriate diagnostic code.  Note (2) 
provides that for purposes of VA compensation, normal forward 
flexion of the thoracolumbar spine is 0 to 90 degrees, 
extension is 0 to 30 degrees, left and right lateroflexion is 
0 to 30 degrees, and left and right lateral rotation is 0 to 
30 degrees.  The combined range of motion refers to the sum 
of the range of forward flexion, extension, left and right 
lateroflexion, and left and right rotation.  

The normal combined range of motion of the thoracolumbar 
spine is to 140 degrees.  Note (3) provides that in 
exceptional cases, an examiner may state that, because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in the 
regulation.  

Further, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

The new criteria also include a revision of 38 C.F.R. § 
4.71a, to include Plate V, Range of Motion of Cervical and 
Thoracolumbar Spine, which reflects normal ranges of motion 
of the cervical spine and thoracolumbar spine: 0 to 90 
degrees in flexion, 0 to 30 degrees in extension, 0 to 30 
degrees in left and right lateral flexion, and 0 to 30 
degrees in left and right rotation.  


Analysis

I.  Entitlement to an initial rating in excess or 20 percent 
for the service-connected spondylolisthesis of the lumbar 
spine with degenerative changes and radiculopathy, from 
September 29, 2000 to August 14, 2002.

In a June 2001 rating decision, the RO granted service 
connection for spondylolisthesis, L5-S1, with degenerative 
changes at L4, with left L5 radiculopathy, and assigned an 
initial 20 percent rating under Diagnostic Code 5293, 
effective on September 29, 2000.  

The VA treatment records from September 2000 to May 2001 
indicate that the veteran had radicular pain in the left leg 
down to the toes, but with no numbness, and back pain.  

The private records from the veteran's chiropractor dated 
November 2000 through January 2001 indicate that the veteran 
was treated for right and left-sided lower back pain.  

A March 2001 VA neurosurgery consult indicates that had a one 
year history of radiation to the left leg.  There was no 
associated paresthesias or numbness.  Sphincter dysfunction 
was not present.  The pain was constant, severe, and impaired 
his lifestyle.  He was unable to work due to the pain, and 
his sleep was altered due to the pain.  

On examination, there was full forward flexion, negative 
straight leg raising, and no paravertebral spasm.  Neurologic 
exam showed no alteration of the dermatomal sensation, no 
dermatomal weakness, and normal knee and ankle reflexes with 
bilateral flexor plantar responses.  

The X-ray studies showed grade I/IV spondylolisthesis of L5 
over S1, marked L5-S1 intervertebral disc space narrowing, 
and minimal degenerative disease of the L4 vertebral body.  
The clinical impression was that of symptomatic 
spondylolisthesis with a left L5 radiculopathy.  

The March 2001 VA examination indicates that the veteran 
reported increased back pain and left lower extremity 
discomfort.  The veteran reported that he was self-employed, 
but his present back condition prevented him from gainful 
employment.  He reported having constant pain in his back, 
made worse with standing and walking.  

On examination, there was decent posture.  There was forward 
flexion from 0 to 80 degrees, with discomfort beyond 60 
degrees.  There was extension from 0 to 25 degrees, with pain 
at end point; right side bending to 30 degrees, with pain on 
the left sacroiliac area; left side bending to 40 degrees, 
with no discomfort.  

There was right rotation from 0 to 40 degrees, with pain at 
end point; and left rotation from 0 to 45 degrees, with pain 
at end point.  Sensation was intact to pinprick in the lower 
extremities.  The veteran could toe and heel stand.  

The assessment was that of spondylolisthesis, L5-S1, with 
degenerative changes L4, with left L5 radiculopathy.  

A private MRI dated April 2001 indicates findings of 
spondylolisthesis with associated degenerative bulging of the 
disc annulus at the L5-S1 level with associated bilateral 
foraminal narrowing and impingement of the exiting nerve 
roots.  

A June 2001 private medical evaluation indicates that the 
veteran had pain in his back and radiating pain down the left 
leg.  On examination, the back contour had some accentuation 
of his lumbar lordosis due to his weight, but there was no 
scoliosis.  He was able to touch his toes.  

There was no limitation of straight leg raising.  There was 
soreness in the lower back, but no point tenderness.  The 
assessment was that of degenerative disc disease of the 
lumbar spine, with intermittent left L5 nerve root irritation 
without neurological impairment.  

A July 2001 private medical evaluation indicates that the 
veteran reported severe pain, and radiating pain into his 
hips, thighs, and down his left leg into his instep and foot.  

On examination, there was moderate discomfort upon deep 
paraspinous palpation.  A range of motion of flexion, 
extension, lateral bending and lateral rotation was within 
normal limits.  Extension did cause some back pain.  Straight 
leg rasing was negative.  

The assessment was that of L5-S1 spondylolisthesis with a 
Grade I spondylolysis, which was likely responsible for his 
mechanical back pain and symptoms of nerve root irritation.  
It was noted that there was no significant neurologic 
deficit.  

A September 2001 private medical evaluation indicates that 
the veteran reported pain in his back and radiating pain down 
his left leg.  

On examination, there was extension to 15 degrees, flexion to 
45 degrees, and side bending to 20 degrees.  Straight leg 
rasing generated pain on the left at 45 degrees.  

The examiner noted that there were spondylolytic defects on 
the right L5, with a unilateral pars defect, and folded disc 
at the S-1 level with spondylolisthesis.  The examiner stated 
that the veteran "[fit] into category 5293, severe, with 
recurring attacks with intermittent relief, which [was] a 40% 
rating."  

A December 2001 private medical evaluation indicates that the 
veteran had very well maintained trunk flexion.  He lacked 
full extension because of lower lumbar pain.  Pinprick 
examination was intact; motor examination was intact, and 
there was no nerve root tension.  The X-ray studies and MRI 
showed a grade I/II isthmic spondylolisthesis at the L5-S1 
level with some disk degeneration.  

The impression was that of chronic lower mechanical back 
pain, grade I/II isthmic spondylolisthesis at L5-S1, right 
leg pain that appeared to be in an L4 distribution, and left 
leg pain that appeared to be in an L5 distribution.  

Following a careful review of the evidence, the Board finds 
that, for the period beginning on September 29, 2000, the 
service-connected low back disability is shown to warrant a 
40 percent rating.  

With regard to a higher rating under the former Diagnostic 
Code 5292, the medical evidence of record does not show that 
the veteran had severe limitation of motion of the lumbar 
spine.  Rather, on the March 2001 VA examination, the veteran 
had flexion from 0 to 80 degrees, and extension from 0 to 25 
degrees.  There was pain at the end points of motion.  

The Board finds that this evidence does not warrant a 40 
percent rating under the former Diagnostic Code 5292.  
Instead, the medical evidence for the period from September 
29, 2000 more closely approximates that of moderate 
limitation of motion of the lumbar spine.  As such, an 
increased rating under the former Diagnostic Code 5292 is not 
warranted.  

With regard to a higher rating under the former Diagnostic 
Code 5295, the medical evidence of record does not show that 
the veteran had severe lumbosacral strain with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  

Rather, the March 2001 VA examination indicates that the 
veteran had moderate limitation of forward bending, and 
narrowing of joint space.  The veteran had decent posture.  
No abnormal mobility was shown.  

The Board finds that this evidence does not warrant a 40 
percent rating under the former Diagnostic Code 5295.  

Instead, the medical evidence for the period from September 
29, 2000 more closely approximates that of lumbosacral strain 
with muscle spasm on extreme forward bending and unilateral 
loss of lateral spine motion in a standing position.  As 
such, an increased rating under the former Diagnostic Code 
5295 is not warranted.  

With regard to a higher rating under the former Diagnostic 
Code 5293, the medical evidence of record more closely 
approximates that of severe intervertebral disc syndrome with 
recurrent attacks and intermittent relief.  

In this regard, the March 2001 VA neurosurgery consult report 
noted that the veteran had constant and severe pain that 
impaired his lifestyle.  He was unable to work due to the 
pain, and his sleep was altered due to the pain.  

At the March 2001 VA examination, it was noted that the 
veteran reported increased back pain and left lower extremity 
discomfort.  The veteran reported that he was self-employed, 
but his present back condition prevented him from gainful 
employment.  He reported having constant pain in his back, 
made worse with standing and walking.  

However, the next highest rating of 60 percent is not 
warranted for the veteran's spine condition because there is 
no showing of pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  

As such, the Board finds that an increased rating of 40 
percent is warranted for the period since September 29, 2000, 
for the service-connected spondylolisthesis of the lumbar 
spine with degenerative changes and radiculopathy.  


II.  Entitlement to an increased rating in excess of 40 
percent for the service-connected spondylolisthesis of the 
lumbar spine with degenerative changes and radiculopathy, as 
of August 14, 2002.  

In a July 2002 decision, the Social Security Administration 
granted the veteran disability benefits commencing on 
September 30, 2000, based on the impairment caused by the 
spondylolisthesis of the lumbar spine with degenerative 
changes and radiculopathy.  

The August 14, 2002 VA examination indicates that the veteran 
reported increased pain in his low back.  He described the 
pain as constant, worse with weight-bearing for five minutes, 
and relieved with non-weight-bearing.  There was also 
occasional pain into the left buttock, thigh, and calf, down 
to his left foot.  

In recent months, there was some numbness in the right groin 
and right foot.  The veteran did not describe having 
stiffness, but he had diminished range of motion because of 
the pain.  He reported lack of endurance secondary to the 
pain.  

On examination, the veteran walked with a guarded gait with 
his torso flexed forward over his hips.  There was forward 
flexion from 0 to 70 degrees with discomfort in the lower 
back at end point, extension from 0 to 10 degrees with pain 
throughout, and side bends to either side to 30 degrees with 
pain at end point, and bilateral rotation from 0 to 35 
degrees with discomfort at end point.  

His ankle and knee jerks were active and equal.  Straight-leg 
raising test on either side to 70 degrees showed discomfort 
in his back at end point.  

The assessment was that of low back pain secondary to 
spondylolisthesis, L5-S1.  The examiner stated that the 
veteran was unemployable at this time in his usual occupation 
as a roofer, carpenter, and construction worker.  

At the June 2004 videoconference hearing, the veteran 
testified in relevant part that he had pain that radiated 
down his left leg and weakness in both legs.  He stated that 
he could not work due to his back condition.  

The VA medical records from January 2002 to March 2005 
indicate that the veteran was treated for back pain and 
radiating pain down his left leg.  

The September 2005 VA examination report indicates that the 
veteran's claims file, VA medical file, and civilian medical 
record were reviewed.  

The veteran reported that he was fully functioning in the 
activities of daily living.  He described his baseline pain 
as 6 out of 10, and as a constant, nagging pain.  He denied 
any bowel or bladder impairment.  

During flare-ups, he was nearly totally impaired 
functionally.  He would occasionally fall, particularly when 
he would get out of bed in the morning.  

On examination, the veteran walked slightly bent at the 
waist.  He constantly shifted when in a sitting position.  
There was forward flexion from 0 to 90 degrees, with pain.  
On repetition, the pain persisted, but there was no increased 
pain or loss of motion.  

On repetition, there was no weakness, fatigue, lack of 
endurance, or incoordination.  Extension was from 0 to 20 
degrees with pain at 20 degrees, left and right lateral 
flexion was from 0 to 30 degrees without pain, and left and 
right lateral rotation was from 0 to 30 degrees.  With these 
movements, there was no further loss of motion and no 
increase pain, weakness, fatigue, lack of endurance, or 
incoordination.  

Palpation of the spine revealed no tenderness in the midline 
throughout the thoracolumbar spine.  There was no evidence of 
paravertebral muscle spasm or guarding.  There was no 
paravertebral tenderness.  

There was no tenderness to palpation in the buttocks or 
sciatic notch.  There was no evidence of deformity of the 
spine and he had the normal lordotic curve.  

The neurologic examination showed normal sensation throughout 
both lower extremities to light touch and pinprick.  Deep 
tendon reflexes were 2+ at the knees and ankles, bilaterally.  

There was 5/5 motor function with great toe extension and 
foot dorsiflexion, as well as plantar flexion without pain.  
Quadriceps and hip flexors were 5/5 bilaterally.  

Straight-leg raise right was to 70 degrees with mild 
discomfort in the right hip.  Straight-leg raise left was to 
70 degrees, with pain from 45 degrees to 70 degrees in the 
left hip.  

The X-ray studies showed increased L5 spondylolisthesis from 
grade I/II to II/IV, increased L5-S1 disc space narrowing, 
possibility of facet arthropathy, and mild L1-L2 disc space 
narrowing.  

The diagnoses were those of grade I/II spondylolisthesis of 
L5 on S1, with degenerative bulging disc at L5-S1, and 
bilateral lower extremity radiculopathy.  The examiner stated 
that it appeared that the veteran was having increased 
symptoms and disability.  

In a September 2005 decision, the RO granted an increased 
rating of 40 percent for the service-connected 
spondylolisthesis of the lumbar spine with degenerative 
changes and radiculopathy, effective August 14, 2002.  

Following a careful review of the evidence, the Board finds 
that, for the period beginning on August 14, 2002, the 
veteran is properly rated as 40 percent disabled.  

The Board notes that for the period from August 14, 2002 to 
September 25, 2003 (the day prior to the revision of 
Diagnostic Codes 5292 and 5295), an evaluation in excess of 
40 percent is not available under the former Diagnostic Codes 
5292 and 5295.

The highest rating available under both the former Diagnostic 
Codes 5292 and 5295 is 40 percent.  Currently, the veteran is 
receiving 40 percent evaluation for his service-connected 
spine disability for the period from August 14, 2002 to 
September 25, 2003.  Therefore, the Board will give no 
further consideration to these code sections.  

The Board notes that for the period from August 14, 2002 to 
September 22, 2002 (the day prior to the effective date of 
the interim revised criteria for Diagnostic Code 5293), an 
evaluation in excess of 40 percent is not warranted under the 
former Diagnostic Code 5293.  

The Board finds that the medical evidence for the period from 
August 14, 2002 to September 22, 2002 does not rise to the 
level of "pronounced intervertebral disc syndrome."  The 
August 2002 VA examination shows that the veteran had active 
and equal ankle jerk, muscle spasm was not noted, and the 
veteran had only moderately decreased limitation of motion of 
the spine.  

As such, an increased rating under the former Diagnostic Code 
5293 is not warranted.  

With regard to an evaluation in excess of 40 percent for the 
period from September 23, 2002 to the present under the 
interim revised criteria for Diagnostic Code 5293 and under 
Diagnostic Code 5243 (both codes utilize the same rating 
criteria), the Board finds that an increased rating of 60 
percent is not warranted.

The Board finds that the medical evidence does not 
demonstrate that the veteran has had incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months.  

As such, an increased rating under the interim revised 
Diagnostic Code 5293 and under the new Diagnostic Code 5243 
is not warranted.  

With regard to an evaluation in excess of 40 percent for the 
period beginning on September 26, 2003 under the new General 
Rating Formula for Diseases and Injuries of the Spine (which 
encompasses the former Diagnostic Codes 5292, 5295, and 5293 
and the new Diagnostic Codes 5237 and 5239), the Board notes 
that the next highest rating available is 50 percent.  

A 50 percent rating under the new General Rating Formula for 
Diseases and Injuries of the Spine requires that the medical 
evidence must show unfavorable ankylosis of the entire 
thoracolumbar spine.  

Note (5) of General Rating Formula for Diseases and Injuries 
of the Spine indicates that unfavorable ankylosis is a 
condition in which the entire spine is fixed in flexion or 
extension, and the ankylosis results in one of more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  See 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine.  

In this case, there is no medical evidence that demonstrates 
that the veteran's entire thoracolumbar spine is in a 
position of unfavorable ankylosis.  

Thus, the Board concludes that the preponderance of the 
evidence is against assigning an evaluation in excess of 40 
percent for the time period in question under the new General 
Rating Formula for Diseases and Injuries of the Spine.  

As to a separate rating for any associated objective 
neurologic abnormalities, the Board notes that at the 
September 2005 VA examination, the veteran was found to have 
normal deep tendon reflexes of the knees and ankles, normal 
sensation throughout both lower extremities to light touch 
and pinprick, normal motor function with great toe extension, 
foot dorsiflexion, and plantar flexion.  

Straight leg raising demonstrated mild discomfort in the 
right hip and pain in the left hip.  The veteran also 
complained of radiating pain into his left leg.  The 
examiner's diagnosis was bilateral lower extremity 
radiculopathy.  

The Board finds that the medical evidence does not warrant a 
separate rating for a neurologic abnormality.  

In addition, the veteran is not shown to warrant a higher 
rating on the basis of functional loss.  Specifically, the 
September 2005 VA examination showed forward flexion from 0 
to 90 degrees, with pain.  

On repetition, the pain persisted, but there was no increased 
pain or loss of motion, and no weakness, fatigue, lack of 
endurance, or incoordination.  Extension was from 0 to 20 
degrees with pain at 20 degrees, left and right lateral 
flexion was from 0 to 30 degrees without pain, and left and 
right lateral rotation was from 0 to 30 degrees.  With these 
movements, there was no further loss of motion and no 
increase pain, weakness, fatigue, lack of endurance, or 
incoordination.  

Thus, even considering the effects of pain on movement of the 
spine, there is no basis for more than the current 40 percent 
rating based on limitation of motion of the spine.  38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, 8 Vet.App. 202 (1995).  

In summary, the Board concludes that for the period beginning 
on August 14, 2002, the evidence is against assigning an 
evaluation in excess of 40 percent for the service-connected 
spine disability under the former Diagnostic Codes 5292, 
5293, and 5295, under the revised interim Diagnostic Code 
5293, under the new Diagnostic Code 5243, or under the new 
General Rating Formula for Diseases and Injuries of the 
Spine.  



ORDER

An increased initial rating of 40 percent for the service-
connected spondylolisthesis of the lumbar spine with 
degenerative changes and radiculopathy beginning on September 
29, 2000 is granted, subject to the regulations controlling 
disbursement of VA monetary benefits.  

An increased rating in excess of 40 percent for the service-
connected spondylolisthesis of the lumbar spine with 
degenerative changes and radiculopathy is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


